IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00137-CV

CITY OF DALLAS,
                                                             Appellant
v.

KATRINA AHRENS, S.A. AND M.A.,
                                                             Appellee



                           From the 18th District Court
                              Johnson County, Texas
                         Trial Court No. DC-C2017-00365


                                       ORDER

       On January 22, 2020, this proceeding was referred to mediation.

       Appellee filed a notice that the trial court had appointed Ross Stoddard as

mediator in connection with a scheduling order. We note, pursuant to the referenced

scheduling order, mediation was to occur no later than November 30, 2018. The trial

setting was for October 17, 2019. We are well beyond those dates, and the trial court

proceedings are automatically stayed due to the TCPA interlocutory appeal.              The

appellee did not, however, lodge an objection, as such, to the referral but did suggest that
due to the complexity thereof that additional time may be needed to complete the

mediation.

        Appellant filed an objection to the referral and therein requested clarification of

the issues and parties that were referred to mediation. Appellant’s objection to mediation

is overruled.

        To clarify the referral order, the Court renders the following order:

        All parties involved in the trial court proceeding are referred to the mediation as

previously ordered. Appellant is hereby ordered to transmit to each party a copy of the

original order of referral to mediation and this clarification order.

        The parties to the trial court proceeding that are not parties to the appeal will have

10 days from the date notice is sent to file an objection with this Court, the trial court, and

the appointed mediator. Any objection not timely filed will be considered waived.

        The timetable in which to complete mediation is extended to 90 days after the date

of this order. If additional time is needed, a motion for an extension of time should be

filed by any party or the mediator.

        The mediator is fully authorized to convene, recess, and adjourn the mediation as

he deems appropriate and may separate the mediation by parties and issues as he

determines is most likely to allow for mediation of any issue, party, or claim.

        The Court recognizes that the only issue currently on appeal is the interlocutory

appeal of the denial of appellant’s (City of Dallas’s) TCPA motion to dismiss. But this is

not the first issue to be brought before this Court from this trial court proceeding.

Moreover, the Court is of the view that with greater latitude to address all the issues, the

City of Dallas v. Ahrens, et. al                                                        Page 2
mediator is in a better position to dispose of the entire proceeding; and if not the entire

proceeding, potentially simplify those proceedings that remain by resolving some issues

or claims against some parties. In this regard, the trial court is encouraged, but is not

ordered, to join in this referral to mediation if the trial court believes it is necessary or

advisable to do so.

        In lieu of the provisions in the original referral to mediation order regarding the

method and allocation of the mediator’s fee, the mediator is hereby authorized to

negotiate and allocate the mediation fee to the parties as he determines is appropriate

given the complexities and issues relevant to the various parties, and must be paid by the

party prior to the mediation. The mediation fee, if not otherwise allocated as part of a

settlement, will be assessed as court cost.

        All other provisions of the original referral to mediation order that are not

modified or clarified by this order remain in effect.

        It is so ordered.

                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Objection overruled; order clarified
Order issued and filed February 24, 2020
[RWR]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

City of Dallas v. Ahrens, et. al                                                               Page 3